DETAILED ACTION
This action is in response to amendments received on 1/20/2022 in response to requirement for restriction/election. Claims 1-20 were previously pending. Claims 5-9 and 17-20 have been canceled and new claims 21-27 added. A complete action on the merits of claims 1-4, 10-16 and 21-27 follows below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Election/Restrictions
Applicant’s election without traverse of Species I directed to Figs. 2A-B in the reply filed on 1/10/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, limitation of “a width defined by the relatively long side of the second stop member is substantially the same as a width defined by the first jaw member” in claim 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-16 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation “a source of electrosurgical energy” in line 14. It is at most unclear if it is the same or different than “a source of electrosurgical energy” introduced in line 12. Clarification and appropriate correction is required.
Claims 12-16 are rejected due to dependency over claim 11.
Claim 21 recites the limitation "electrosurgical energy" in line 14.  Earlier in claim 21 “transmission of ultrasonic energy” is claimed in line 12, which is a kind of electrosurgical energy. It is at most unclear if the electrosurgical energy claimed in line 14 is the same or different than the ultrasonic energy introduced in line 12. If they are different, it is unclear how they differ from one another. Clarification and appropriate correction is required.
Claim 27 recites the limitation “a width defined by the relatively long side of the second stop member is substantially the same as a width defined by the first jaw member”. There is insufficient antecedent basis for this limitation in the claim. First, a first stop member and a second stop member are introduced in claim 25; however, claim 27 depends on claim 1. Therefore, it is unclear what second stop member is being referred to. In addition, even if it is 
Claims 22-26 are rejected due to dependency over claim 21.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Faller (US Pub. No. 2015/0164531) in view of Price (US Pub. No. 2015/0141981).
Regarding Claim 21, Faller teaches an end effector assembly 140 of a surgical instrument 150 (Figs. 4-6B, 11A-D and Figs. 38-39), comprising:
a first jaw member 144 defining an insulative tissue-contacting surface (clamp pad 610 in the exemplary embodiment of Fig. 39, which may be incorporated into instrument 100 as disclosed in [0208]-[0211]) and first and second electrically-conductive tissue-contacting surfaces (any two of electrodes 612, 614, 616, 618) disposed on either side of the insulative tissue- contacting surface, the first and second electrically-conductive tissue-contacting surfaces adapted to connect to a source of electrosurgical energy (Figs. 38-39 and [0211]); and
a second jaw member 142 positioned to oppose the first jaw member, the second jaw member defining a relatively short side and a relatively long side (Figs. 4-12B and 38; furthermore, Faller teaches the rotational blade having a V-shaped configuration as seen in Fig. 37 and disclosed in [0205] such that one side defines a relatively short side and the other side defines a relatively long side, see Figs. 37-43), 
wherein the first jaw member is movable relative to the second jaw member between a spaced-apart position and an approximated position to grasp tissue therebetween ([0101], also see Figs. 6A vs. 6B and Figs. 41A-C), and
wherein the second jaw member 142 is movable relative to the first jaw member between a first configuration in which the relatively short side opposes the first jaw member to facilitate transmission of ultrasonic energy to tissue grasped therebetween, and a second configuration in which the relatively long side opposes the first jaw member to facilitate conduction of energy to tissue grasped therebetween (see the rotational motion in Figs. 11A-D and [0022]-[0025], [0113]-[0166] directed to different exemplary ultrasonic blade rotation mechanisms and [0205]-[0212]).
Faller teaches the ultrasound blade 142 is made of a conductive material configured to rotate in different arrangements and deliver ultrasonic energy to tissue in both configurations. In view of the 112 rejection above, it is at most unclear if the electrical energy claimed here is different or the same as the ultrasonic energy claimed earlier; therefore, in one interpretation, the two energies are interpreted to be the same and Faller teaches the claimed invention. In an alternative interpretation, Faller teaches only delivering ultrasonic energy through the blade and not a different kind of electrical energy in the second configuration.
In the same field of invention, Price teaches the ultrasonic blade having at least one electrode thereon such as electrode 350 in Fig. 6. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to add an electrode on the blade of Faller in order to allow delivering RF energy between the electrodes on the blade and the clamp member to efficiently sense presents of tissue between the blade and the clamp and to effectively seal the tissue held there between as Price teaches in [0038], [0040] and [0043].
Regarding Claim 22, Faller teaches wherein the second jaw member is rotatable 90 degrees relative to the first jaw member between the first and second configurations (see the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Faller in view of Price.
Regarding Claim 1, Faller teaches an end effector assembly 140 of a surgical instrument 150, comprising:
a first jaw member 144 defining an insulative tissue-contacting surface (clamp pad 610 in the exemplary embodiment of Fig. 39, which may be incorporated into instrument 100 as disclosed in [0208]-[0211]) and first and second electrically-conductive tissue-contacting surfaces (any two of electrodes 612, 614, 616, 618) disposed on either side of the insulative tissue- contacting surface 610, the first and second electrically-conductive tissue-contacting surfaces adapted to connect to a source of electrosurgical energy; and
a second jaw 142 member positioned to oppose the first jaw member (Figs. 4-12B and 38), the second jaw member including an ultrasonic blade body adapted to receive ultrasonic energy from an ultrasonic waveguide ([0101]- [0103]),
wherein the first jaw member is movable relative to the second jaw member between a spaced-apart position and an approximated position to grasp tissue therebetween ([0101], also see Figs. 6A vs. 6B and Figs. 41A-C), and
wherein the second jaw member 142 is movable relative to the first jaw member between a first configuration, wherein the ultrasonic blade body of the second jaw member is positioned to oppose the insulative tissue-contacting surface of the first jaw member to facilitate transmission of ultrasonic energy to tissue grasped therebetween and a second configuration (see the rotational motion in Figs. 11A-D and [0022]-[0025], [0113]-[0166] directed to different exemplary ultrasonic blade rotation mechanisms and [0211]); 
Although Faller teaches the ultrasound blade 142 is made of a conductive material configured to rotate in different arrangements, Faller does not teach the blade including a separate section defining at least one electrically-conductive tissue-contacting surface adapted to connect to a source of electrosurgical energy and rotation of the second jaw  into the second configuration positions the at least one electrically-conductive tissue-contacting surface of the second jaw member to oppose at least one of the first or second electrically-conductive tissue-contacting surfaces of the first jaw member to facilitate conduction of electrosurgical energy therebetween and through tissue grasped between the first and second jaw members as claimed.
In the same field of invention, Price teaches the ultrasonic blade having at least one electrode thereon such as electrode 350 in Fig. 6. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to add an electrode on the blade of Faller in order to allow delivering RF energy between the electrodes on the blade and the clamp member to efficiently sense presents of tissue between the blade and 
Regarding Claim 2, Faller teaches wherein the second jaw member is rotatable 90 degrees relative to the first jaw member between the first and second configurations (see Figs. 11A-D of Faller).
Regarding Claim 4, Faller teaches wherein the second jaw member defines a relatively short side and a relatively long side, and wherein, in the first configuration, the relatively short side opposes the first jaw member and, wherein, in the second configuration, the relatively long side opposes the first jaw member (Faller teaches the rotational blade having a V-shaped configuration as seen in Fig. 37 and disclosed in [0205] such that one side defines a relatively short side and the other side defines a relatively long side, see Figs. 37-43). 
Regarding Claim 10, Faller as modified by Price teaches wherein the at least one electrically-conductive tissue-contacting surface of the second jaw member is defined on the ultrasonic blade body (see Fig. 6 and [0038]-[0043] of Price).
Regarding Claim 11, Faller teaches a surgical instrument 150, comprising:
a housing 120 (Fig. 10);
a shaft (30, 130) extending distally from the housing (Figs. 4-10 and 29-30 and [0188]);
an ultrasonic waveguide (38, 138) extending through the shaft (Fig. 30); and
an end effector assembly 140 supported at a distal end portion of the shaft, the end effector assembly including:
a first jaw member 144 defining an insulative tissue-contacting surface (clamp pad 610 in the exemplary embodiment of Fig. 39, which may be incorporated into instrument 100 as 
a second jaw member 142 positioned to oppose the first jaw member, the second jaw member including an ultrasonic blade body acoustically coupled to the ultrasonic waveguide and defining at least one electrically-conductive tissue-contacting surface adapted to connect to a source of electrosurgical energy ([0108]-[0116]),
wherein the first jaw member is movable relative to the second jaw member between a spaced-apart position and an approximated position to grasp tissue therebetween ([0101], also see Figs. 6A vs. 6B and Figs. 41A-C), and
wherein the second jaw member 142 is movable relative to the first jaw member between a first configuration, wherein the ultrasonic blade body of the second jaw member is positioned to oppose the insulative tissue-contacting surface of the first jaw member to facilitate transmission of ultrasonic energy to tissue grasped therebetween and a second configuration (see the rotational motion in Figs. 11A-D and [0022]-[0025], [0113]-[0166] directed to different exemplary ultrasonic blade rotation mechanisms and [0211]); 
Although Faller teaches the ultrasound blade 142 is made of a conductive material configured to rotate in different arrangements, Faller does not teach the blade including a separate section defining at least one electrically-conductive tissue-contacting surface adapted to connect to a source of electrosurgical energy and rotation of the second jaw  into the second configuration positions the at least one electrically-conductive tissue-contacting surface of the 
In the same field of invention, Price teaches the ultrasonic blade having at least one electrode thereon such as electrode 350 in Fig. 6. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to add an electrode on the blade of Faller in order to allow delivering RF energy between the electrodes on the blade and the clamp member to efficiently sense presents of tissue between the blade and the clamp and to effectively seal the tissue held there between as Price teaches in [0038], [0040] and [0043].
Regarding Claim 12, Faller teaches further comprising a trigger 154 (Fig. 4) operably associated with the housing and coupled to the first jaw member, the trigger selectively actuatable to move the first jaw member relative to the second jaw member between the spaced-apart position and the approximated position (Figs. 4-6B and [0100]-[0101] and [0132]).
Regarding Claim 13, Faller teaches further comprising an actuator 124 operably associated with the housing and coupled to the second jaw member, the actuator selectively actuatable to move the second jaw member relative to the first jaw member between the first configuration and the second configuration (Figs. 4-6B and [0100]-[0101] and [0132]).
Regarding Claim 14, Faller teaches further comprising an activation button disposed on the housing, the activation button selectively activatable to supply at least one of electrosurgical energy or ultrasonic energy to the end effector assembly ([0097] and [0105]).
Regarding Claim 15, Faller teaches wherein the second jaw member is rotatable 90 degrees relative to the first jaw member between the first and second configurations (see the rotational motion in Figs. 11A-D and [0022]-[0025], [0113]-[0166] directed to different exemplary ultrasonic blade rotation mechanisms and [0211]).
Regarding Claim 16, Faller teaches wherein the second jaw member defines a relatively short side and a relatively long side, and wherein, in the first configuration, the relatively short side opposes the first jaw member and, wherein, in the second configuration, the relatively long side opposes the first jaw member (Faller teaches the rotational blade having a V-shaped configuration as seen in Fig. 37 and disclosed in [0205] such that one side defines a relatively short side and the other side defines a relatively long side, see Figs. 37-43).

Claims 3 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Faller in view of Price as applied above, further in view of Johnson (US Pub. No. 2010/0145335).
Regarding Claim 3, Faller as modified by Price teaches the invention as applied above, but does not teach wherein the at least one electrically-conductive tissue-contacting surface of the second jaw member includes at least one stop member disposed thereon.
In the same field of invention, Johnson teaches the use of a plurality of stop members 140 on one or both jaws to define a gap between opposing conductive surfaces of the jaw members during the procedure and limit the movement of the opposing jaws with respect to one another (see [0052]-[0053] and Figs. 2A-4 of Johnson). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to add stop members to the electrically-conductive tissue-contacting surface of the blade member in Faller as modified 
Regarding Claim 23, Faller as modified by Price teaches wherein the second jaw member 142 defines at least one electrically-conductive tissue-contacting surface (electrode 350 in Fig. 6 of Price); however, does not teach wherein the at least one electrically-conductive tissue-contacting surface of the second jaw member includes at least one stop member disposed thereon.
In the same field of invention, Johnson teaches the use of a plurality of stop members 140 on one or both jaws to define a gap between opposing conductive surfaces of the jaw members during the procedure and limit the movement of the opposing jaws with respect to one another (see [0052]-[0053] and Figs. 2A-4 of Johnson). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to add stop members to the electrically-conductive tissue-contacting surface of the blade member in Faller as modified by Price in order to limit the closure space between the clamp and the blade to create a gap therebetween to prevent tissue from charring during the sealing procedure as Johnson teaches in [0052]-[0053] and [0062]-[0063]. 
Regarding Claim 24, Faller as modified by Price and Johnson teaches wherein the at least one stop member is electrically insulative ([0052]-[0053] and [0062]-[0063] of Johnson).
Regarding Claim 25, Faller as modified by Price and Johnson teaches wherein the at least one stop member includes a first stop member configured to oppose the first electrically-conductive tissue-contacting surface of the first jaw member when the second jaw member is in 
Regarding Claim 26, Faller as modified by Price and Johnson teaches wherein each of the first stop member and the second stop member is electrically insulative ([0052]-[0053] and [0062]-[0063] of Johnson).
Regarding Claim 27, Faller teaches wherein a width defined by the relatively long side of the second stop member is substantially the same as a width defined by the first jaw member (in view of the 112 rejection above, as best understood the claim is directed to the width of the long side of the blade being substantially the same as a width defined by the first jaw member, see Figs. 27A-31C of Faller).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794